Porter, J.
(dissenting) : The testimony shows that the conflicting statements of Mrs. McCoy were made at a time when she had not viewed the body, and, presumably, knew none of the conditions or circumstances which would indicate the manner of her husband’s death. That she made the statements to her neighbors is uncontradicted, and the statements themselves, and the testimony as to her conduct when she was told: that her husband’s body had been found, show that her sole anxiety related to the insurance which had been taken out but a few days before, with the thought uppermost in her mind and that of the insured as to the effect upon the policy in case of his suicide. Assuming that Mrs. McCoy was not aware, until after her husband left the house, that he had taken the shotgun with him, and that she knows nothing more about his death than her testimony discloses, there is no conflict in the testimony as to the cause of his death. The conditions in which the body was found, the nature and location of the wound, the powder burns on the head and on the left hand, and the position of the discharged shotgun, all show suicide, and none of the disinterested neighbors, the sheriff, nor the coroner, who examined the body, had any doubt about the cause. The bare reading of the testimony would indicate that no one who was present at the trial could have had the slightest reason for believing that the wound which caused the death of the insured was not self-inflicted. Under the circumstances, I think it was the duty of the trial court to set aside the verdict.
So far as the Heath case, cited in the majority opinion, is concerned, I have always felt that it was wrongly decided; and I would have dissented from the opinion at the time had it not been rendered “per curiam.”
West and Dawson, JJ., concur in the dissent.